STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                 NO.    2021    KW   1410

VERSUS


DACE    WASHINGTON                                                    DECEMBER          30,   2021




In   Re:         Jace   Washington,           applying     for   supervisory       writs,       22nd
                 Judicial          District    Court,      Parish    of    St.    Tammany,       No.
                 431086- 1.




BEFORE:         WHIPPLE,          C. J.,   PENZATO   AND   NESTER,   JJ.


        WRIT    DENIED.


                                                  VGW

                                                  AHP
                                                  CHH




COURT      OF APPEAL,        FI     T   CIRCUIT




        DEPUTY        LERK    OF    COURT
                FOR    THE    COURT